IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30233
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ARTURO BANGUERRA-DIA, also known as
Jose Rivera-Maldonado,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 98-CR-83-3-G
                       --------------------

                         October 13, 1999

Before JOLLY, DAVIS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Arturo Banguerra-Dia has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).   Our independent review of

the brief, Banguerra-Dia’s response, and the record discloses no

nonfrivolous issue.   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further September

13, 1999responsibilities herein, and the APPEAL IS DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.